J-S08036-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    JACOB ALLEN HINE                           :
                                               :
                       Appellant               :   No. 1120 MDA 2020

          Appeal from the Judgment of Sentence Entered July 29, 2020
    In the Court of Common Pleas of York County Criminal Division at No(s):
                           CP-67-CR-0005698-2019


BEFORE:      STABILE, J., KUNSELMAN, J., and STEVENS, P.J.E.*

MEMORANDUM BY STEVENS, P.J.E.:                          FILED MARCH 16, 2021

       Appellant Jacob Allen Hine appeals from the Judgment of Sentence

entered in the Court of Common Pleas of York County on July 29, 2020,

following his guilty plea to one count of Sexual Assault.1 Appellant's appellate

counsel has filed a Petition to Withdraw as Counsel and an Anders-Santiago2

brief, stating that the appeal is wholly frivolous. After careful review, we grant

counsel's petition to withdraw and affirm Appellant’s judgment of sentence.

       In his Anders-Santiago brief, counsel thoroughly detailed the relevant

facts and procedural herein as follows:

                     The Charges and Hine’s Guilty Plea


____________________________________________


* Former Justice specially assigned to the Superior Court.
1 18 Pa.C.S.A. § 3124.1
2 Anders v. California, 386 U.S. 738 (1967); Commonwealth v. Santiago,

978 A.2d 349 (Pa. 2009).
J-S08036-21


            The Commonwealth charged [Appellant] with rape by
     forcible compulsion, involuntary deviate sexual intercourse by
     forcible compulsion, sexual assault, and indecent assault.
     (Information at 1.) All charges were premised on the assault of
     M.L. (Id.)
            [Appellant] pled guilty to the sexual assault charge in
     exchange for a sentence of four to ten years’ incarceration. (N.T.,
     12/24/19, at 1-5.) In the process, the court confirmed that
     [Appellant] understood his rights, was satisfied with his attorney’s
     performance, was pleading guilty of his own accord, and was not
     under the influence of any drugs that would impair his ability to
     understand the proceedings. (Id. at 2-4.) The court accepted the
     plea, finding it to be knowing and voluntary. (Id. at 4.) [Appellant]
     did not move to withdraw his plea.

                       Hine’s SVP Evaluation

            Due to the nature of [Appellant’s] conviction, Dr. Robert M.
     Stein, Ph.D., evaluated him to determine whether he met the
     criteria to be designated as a sexually violent predator (“SVP”).
     (Praecipe to Schedule a Hearing to Determine Sexually Violent
     Predator Status, Appendix A, at 1.) [Appellant] declined to be
     interviewed for the evaluation. (Id. at 2.)
            In describing the offense, Dr. Stein explained a 16-year-old
     resident of the Children’s Home of York had accused [Appellant],
     then 20 years old, of sexual assault. (Id. at 2.) The complainant
     said [Appellant] had used the complainant’s possession of
     contraband at the home to coerce him to perform sex acts: “It
     started with masturbating [Appellant] and then led to oral sex.
     These acts occurred approximately every 3 days for about a 3-
     month period leading up to the victim finally disclosing the course
     of assaults.” (Id.) Because the two were roommates at the home,
     this “made it easy for [Appellant] to have alone time with the
     victim to pressure him into these acts.” (Id.) Specifically, the
     complainant alleged one incident suggesting [Appellant] had
     anally assaulted him while he was asleep. (Id.)
            [Appellant] later admitted to coercing oral sex but said the
     anal sex was consensual. (Id.) Another resident of the home said
     [Appellant] had mentioned paying others for sex and performing
     sex acts himself in exchange for money. (Id. at 2-3.) The resident
     also made allegations against [Appellant], but no charges were
     filed as a result. (Id. at 3.)
            [Appellant’s] background included multiple involvements
     with Children, Youth, and Families, based on neglect and physical

                                     -2-
J-S08036-21


     abuse. (Id.) [Appellant] had “significant behavioral and emotional
     issues with impaired intellect.” (Id.) He was involved—sometimes
     as victim, sometimes as perpetrator—in numerous troubling
     incidents, and hospitalized in 2009 at PA Psychiatric Institute.
     (Id.) There were also allegations that he sexually abused his
     younger brother, resulting in juvenile charges and placement.
     (Id.)
           After years of treatment and instances of acting out—he
     “threatened to take a gun to school and kill peers and teachers”
     in 2012—[Appellant] was diagnosed in 2018 with oppositional
     defiant disorder, mood disorder, disruptive behavior disorder,
     attention deficit and hyperactivity disorder, and intermittent
     explosive disorder. (Id. at 3-5.) While awaiting disposition of the
     instant charges, he received “a misconduct” at York County Prison
     for “making sexual proposals to a fellow inmate . . . .” (Id. at 5.)
           In reviewing the 15 SVP assessment criteria, Dr. Stein found
     some weighed against an SVP designation and some weighed in
     favor. (Id. at 5-8.) In the former category, the offense involved a
     single victim, [Appellant] did not exceed the means necessary to
     achieve the offense, and no gratuitous cruelty was noted. (Id. at
     5-6.) In the latter category, [Appellant’s] prior record suggested
     “anti-social traits and chronic sexual deviance,” he had “a history
     of failed court-ordered mental health placements,” and has
     “demonstrated behavioral difficulty since early childhood with sex
     offending behaviors since age 10 and possibly younger.” (Id. at 6-
     7.)
           Dr. Stein acknowledged [Appellant’s] background is tragic,
     but found he has a “demonstrated inability to control sexually
     coercive behavior” and the evidence supports a diagnosis of
     “Other Specified Paraphilic Disorder: Non- Consent.” (Id. at 7.)
     Dr. Stein opined that this disorder cannot be cured, and that
     [Appellant’s] behavior shows he is either unwilling or unable to
     overcome his condition. (Id.) Dr. Stein found reoffending is likely,
     summarizing, “Approximately 10 years of sex offender treatment
     with completion of sex offender curricula and development of a
     safety plan, along with prior sanctions for sexually aggressive
     behavior, have been insufficient to control further sexual
     offending. Sexual misconduct has continued in his current prison
     setting. There is sufficient evidence for a condition that makes
     sexual re-offending likely.” (Id.) Dr. Stein added that [Appellant]
     suffers from a mental abnormality/personality disorder, and the
     facts of the instant offense were consistent with predatory
     behavior. (Id. at 7-8.) As such, Dr. Stein concluded that


                                    -3-
J-S08036-21


     [Appellant] meets the criteria to be classified as an SVP. (Id. at
     8.)

                       SVP Hearing and Sentencing

            At [Appellant’s] SVP hearing and sentencing, Dr. Stein
     testified in a manner consistent with his evaluation. (N.T.,
     7/29/20, at 4-24.) He added that no minimum number of criteria
     need be met to classify someone as an SVP: “In theory a person
     can meet one of those 15 and still be a sexually violent predator.
     On the other hand, 10, 11, 12, could not be listed as sexually
     violent predator. So they are not weighted, they are just
     considered for their relevance.” (Id. at 14.)
            Defense counsel challenged Dr. Stein on whether
     [Appellant] had completed treatment. (Id. at 16-17.) Dr. Stein
     acknowledged the paperwork did not indicate [Appellant] had
     completed treatment, and he was “making an assumption” that
     he had. (Id.) [Appellant] had done well at one facility, and was
     discharged to his mother. (Id. at 17.) He then had another period
     of “turmoil” and ended up in another facility. (Id.) [Appellant]
     went through a total of seven sex offender treatment programs.
     (Id. at 21.)
            Based on Dr. Stein’s report and testimony, the court
     designated [Appellant] as an SVP. (Id. at 24.) Pursuant to the plea
     agreement, the court sentenced [Appellant] to four to ten years’
     incarceration, to be followed by three years’ special probation.”
     (Id. at 25-26.) The court awarded 362 days’ credit for presentence
     incarceration. (Id. at 26.) The prosecutor read [Appellant] his sex
     offender registration requirements. (Id. at 27-32.)

                       Preliminary Appellate Proceedings

           [Appellant] timely filed his notice of appeal on August 28,
     2020. Counsel then filed a Statement of Intent to File
     Anders/Santiago Brief Pursuant to Pa. R.A.P. 1925(c)(4). The plea
     court filed its order directing certification and transmittal of the
     record on October 26, 2020.

                             PROCEDURAL HISTORY

           On October 1, 2019, the Commonwealth filed its information
     against [Appellant], charging him with rape by forcible
     compulsion, involuntary deviate sexual intercourse by forcible
     compulsion, sexual assault, and indecent assault.

                                    -4-
J-S08036-21


            On December 24, 2019, [Appellant] pled guilty to sexual
      assault in exchange for a sentence of four to ten years’
      incarceration.
            On July 29, 2020, the court held [Appellant’s] sentencing
      and hearing on his sexually violent predator status. The court
      deemed [Appellant] to be a sexually violent predator and
      sentenced him to four to ten years’ incarceration plus three years’
      special probation.
            On August 28, 2020, [Appellant] timely filed his notice of
      appeal. On September 16, 2020, counsel filed a Statement of
      Intent to File Anders/Santiago Brief Pursuant to Pa. R.A.P.
      1925(c)(4). The trial court issued its order directing certification
      and transmittal of the record on October 26, 2020.

Anders-Santiago brief at 7-13.

      In its Order entered on October 26, 2020, in light of counsel’s filing of a

petition to withdraw, the trial court directed the record be transmitted to this

Court without a Rule 1925(a) Opinion pursuant to Pa.R.A.P. 1931. The court

explained that on August 28, 2020, Appellant filed a Notice of Appeal, and on

September 2, 2020, the trial court directed him to file a concise statement of

Matters Complained of on Appeal pursuant to Pa.R.A.P. 1925(b). In response,

counsel filed a statement of intent to file an Anders/McLendon brief,

pursuant to Pa.R.A.P. 1925(c)(4). In light of this filing, a trial court opinion is

not necessary, and the trial court properly certified and transmitted the record

to this Court.    See Commonwealth v. McBride, 957 A.2d 752, 758

(Pa.Super. 2008).

      In his Anders brief, counsel presents the following issues for our

review:

      Issue One: Whether [Appellant’s] guilty plea was valid.
      Issue Two: Whether the evidence is sufficient to support
      [Appellant’s] designation as a sexually violent predator.

                                       -5-
J-S08036-21


       Issue Three: Whether the weight of the evidence is against
       [Appellant’s] designation as a sexually violent predator.
       Issue Four: Whether [Appellant’s] sex offender registration
       requirements constitute an illegal sentence.

Anders-Santiago brief at 6.

       Before this Court can consider the merits of the instant appeal, we first

must    determine   whether    appellate   counsel   has   satisfied   all   of   the

requirements that must be met before leave to withdraw may be granted.

Commonwealth v. Dempster, 187 A.3d 266, 270 (Pa.Super. 2018) (en

banc); Commonwealth v. Goodwin, 928 A.2d 287, 290 (Pa.Super. 2007)

(en banc).

       To withdraw from representing a convicted defendant on direct appeal

on the basis that the appeal is frivolous, counsel must (1) petition the court

for leave to withdraw stating that he has made a conscientious examination

of the record and has determined that the appeal would be frivolous; (2) file

a sufficient Anders brief; and (3) provide a copy of the Anders brief to the

defendant and advise the defendant of his right to retain new counsel or

proceed pro se and to raise any additional points that he deems worthy of the

court's attention. Commonwealth v. Bynum-Hamilton, 135 A.3d 179, 183

(Pa.Super. 2016); Goodwin, 928 A.2d at 290.

       An Anders brief must comply with the all of the following requirements:

       [T]he Anders brief ... must (1) provide a summary of the
       procedural history and facts, with citations to the record; (2) refer
       to anything in the record that counsel believes arguably supports
       the appeal; (3) set forth counsel's conclusion that the appeal is
       frivolous; and (4) state counsel's reasons for concluding that the


                                       -6-
J-S08036-21


     appeal is frivolous. Counsel should articulate the relevant facts of
     record, controlling case law, and/or statutes on point that have
     led to the conclusion that the appeal is frivolous.

Commonwealth v. Santiago, 978 A.2d 349, 361 (Pa. 2009); see also

Dempster, 187 A.3d at 270; Commonwealth v. Zeigler, 112 A.3d 656, 660

(Pa.Super. 2015).

     If counsel has satisfied the above requirements, it is then this Court's

duty to conduct its own review of the record and render an independent

judgment as to whether the appeal is wholly frivolous. Dempster, 187 A.3d

at 271; Zeigler, 112 A.3d at 660.

     Counsel seeks to withdraw from this criminal direct appeal on the basis

of frivolity, and following our review we find he has complied with the

procedural requirements of Anders v. California, 386 U.S. 738 (1967),

Commonwealth v. McClendon, 434 A.2d 1185 (Pa. 1981), and their

progeny. Counsel has also substantially complied with the requirements set

forth in Commonwealth v. Santiago, 978 A.2d 349 (Pa. 2009).

     Counsel filed an Anders-Santiago brief and attached his application to

withdraw as counsel on January 6, 2021. In his application to withdraw,

appellate counsel states he has made a conscientious examination of the

record and determined that there are no non-frivolous grounds for the appeal.

As is evidenced above, Appellate counsel's Anders-Santiago brief provides a

procedural and factual summary of the case with citations to the record and




                                    -7-
J-S08036-21


discusses the applicable law on which counsel bases his conclusion that there

are no non-frivolous issues that he can raise on Appellant's behalf.

      Attached to the application to withdraw is a letter advising Appellant of

his right to proceed pro se or to retain new counsel pursuant to

Commonwealth v. Millisock, 873 A.2d 748 (Pa.Super. 2005). The Millisock

letter and certificate of service attached to the Anders-Santiago brief

indicate Appellant was served a copy of all of the documents; however,

Appellant has not filed a response to the petition to withdraw as counsel.

      In light of all of the foregoing, Appellate counsel has filed a sufficient

Anders brief and has adequately complied with the procedural requirements

for withdrawal as counsel in this appeal. Therefore, as counsel has met all of

the procedural requirements, we proceed to conduct an independent review

to ascertain whether the appeal is, indeed, wholly frivolous. In doing so, we

first consider the issues raised by counsel in the Anders-Santiago brief and

determine whether they are frivolous. Commonwealth v. Yorgey, 188 A.3d

1190, 1197 (Pa.Super. 2018) (en banc); Dempster, 187 A.3d at 272. If we

find each of those issues to be frivolous, we then conduct an examination of

the record to discern if there are any other issues of arguable merit overlooked

by counsel. Yorgey, 188 A.3d at 1197; Dempster, 187 A.3d at 271-72.

      The first issue contained in the Anders-Santiago brief questions

whether Appellant’s guilty plea was valid. We find this issue to be waived. It

is well-settled that:


                                     -8-
J-S08036-21


      A defendant wishing to challenge the voluntariness of a guilty plea
      on direct appeal must either object during the plea colloquy or file
      a motion to withdraw the plea within ten days of sentencing.
      Pa.R.Crim.P. 720(A)(1), (B)(1)(a)(i). Failure to employ either
      measure results in waiver. Commonwealth v. Tareila, 895 A.2d
      1266, 1270 n. 3 (Pa.Super.2006). Historically, Pennsylvania
      courts adhere to this waiver principle because “[i]t is for the court
      which accepted the plea to consider and correct, in the first
      instance, any error which may have been committed.”
      Commonwealth v. Roberts, 237 Pa.Super. 336, 352 A.2d 140,
      141 (1975) (holding that common and previously condoned
      mistake of attacking guilty plea on direct appeal without first filing
      petition to withdraw plea with trial court is procedural error
      resulting in waiver; stating, “(t)he swift and orderly administration
      of criminal justice requires that lower courts be given the
      opportunity to rectify their errors before they are considered on
      appeal”; “Strict adherence to this procedure could, indeed,
      preclude an otherwise costly, time consuming, and unnecessary
      appeal to this court”).

Commonwealth v. Lincoln, 72 A.3d 606, 609–10 (Pa.Super. 2013), opinion

after reinstatement of appeal, 179 A.3d 573 (Pa.Super. Ct. 2017), for text,

see Commonwealth v. Lincoln, No. 3632 EDA 2003, 2017 WL 4679656 (Pa.

Super. Ct. Oct. 18, 2017).

      Herein, Appellant at no time asserted his guilty plea had been entered

involuntarily, nor did he file a timely motion to withdraw his plea. Therefore,

this issue has been waived on appeal.

      We next consider whether the evidence was sufficient to sustain

Appellant’s designation as a sexually violent predator (SVP).

      In order to affirm an SVP designation, we, as a reviewing court,
      must be able to conclude that the fact-finder found clear and
      convincing evidence that the individual is a[n SVP]. As with any
      sufficiency of the evidence claim, we view all evidence and
      reasonable inferences therefrom in the light most favorable to the
      Commonwealth. We will reverse a trial court's determination of

                                      -9-
J-S08036-21


      SVP status only if the Commonwealth has not presented clear and
      convincing evidence that each element of the statute has been
      satisfied.

Commonwealth v. Hollingshead, 111 A.3d 186, 189 (Pa.Super. 2015)

(citation omitted). This Court has explained the SVP designation process, as

follows:

      After a person has been convicted of an offense listed in 42 Pa.C.S.
      § 9799.14, the trial court then orders an assessment to be done
      by the SOAB to help determine if that person should be classified
      as an SVP. An SVP is defined as a person who has been convicted
      of a sexually violent offense ... and who has a mental abnormality
      or personality disorder that makes the person likely to engage in
      predatory sexually violent offenses. In order to show that the
      offender suffers from a mental abnormality or personality
      disorder, the evidence must show that the defendant suffers from
      a congenital or acquired condition that affects the emotional or
      volitional capacity of the person in a manner that predisposes that
      person to the commission of criminal sexual acts to a degree that
      makes the person a menace to the health and safety of other
      persons. Moreover, there must be a showing that the defendant's
      conduct was predatory.... Furthermore, in reaching a
      determination, we must examine the driving force behind the
      commission of these acts, as well as looking at the offender's
      propensity to reoffend, an opinion about which the
      Commonwealth's expert is required to opine. However, the risk of
      reoffending is but one factor to be considered when making an
      assessment; it is not an independent element.

Id. at 189-90 (citation and brackets omitted).

      Herein, the Commonwealth presented the extensive testimony of

medical expert and member of the Sexual Offenders Assessment Board Dr.

Robert Stein which established by clear and convincing evidence that

Appellant has numerous mental abnormalities and sexual disorders which

began to surface when he was about ten years old, or possibly younger. See


                                     - 10 -
J-S08036-21


N.T., 07/29/20, at 8, 11-12. In fact, Appellant’s psychological diagnoses are

vast and include attention deficit hyperactivity disorder, oppositional defiant

disorder, a mood disorder and an additional related condition, and a mild

intellectual disability. Id. at 8. Dr. Stein stressed Appellant’s multitude of

disorders present a likelihood that he will re-offend, especially in light of his

extensive history of sexual misconduct and repeated acts of sexual defiance

despite years of treatment that ultimately proved to be ineffective. Id. at 12-

13. Therefore, a challenge to the sufficiency of the evidence to support

Appellant’s SVP classification fails.

      Appellant’s third issue challenges the weight of the evidence to support

his SVP designation. In doing so, Appellant posits Dr. Stein failed to consider

certain factors necessary to classify one as an SVP when analyzing 42

Pa.C.S.A. §§ 9799.10-42.

      Initially, we find that Appellant has waived a challenge to the weight of

the evidence for his failure to present the same in a post-sentence motion. A

challenge to the weight of the evidence must be preserved either in a written

motion before sentencing, orally prior to sentencing, or in a Post-Sentence

Motion. Pa.R.Crim.P. 607(A)(1)-(3). “The purpose of this rule is to make it

clear that a challenge to the weight of the evidence must be raised with the

trial judge or it will be waived.” Comment to Pa.R.Crim.P. 607. See

Commonwealth v. Thompson, 93 A.3d 478, 491 (Pa.Super. 2014) (noting




                                        - 11 -
J-S08036-21


that if an appellant never gives the trial court the opportunity to provide relief,

then there is no discretionary act that this Court can review).

      Our review of the record indicates that Appellant failed to raise the issue

in the trial court prior to sentencing or in a Post-Sentence Motion. Accordingly,

we find that Appellant has waived his challenge to the weight of the evidence.

See Pa.R.Crim.P. 607.

      Notwithstanding, even if Appellant had preserved a challenge to the

weight of the evidence, we conclude he would not be entitled to relief. A trial

court will not grant relief on a weight of the evidence claim unless the verdict

is so contrary to the evidence as to shock one's sense of justice.

Commonwealth v. West, 937 A.2d 516, 521 (Pa.Super. 2007).                 As stated

previously, Dr. Stein enumerated and discussed his analysis of the fifteen

statutory factors involved in order to arrive at his professional conclusion that

Appellant is an SVP. An appellate court will not substitute its assessment of

credibility for that of the finder of fact. Commonwealth v. Manley, 985 A.2d

256, 262 (Pa.Super. 2009). No relief is due.

      Finally, we consider whether Appellant’s sex offender registration

requirements    constitute    an   illegal   sentence.   As   Appellate    counsel

acknowledges, this is one of the few viable arguments in a direct appeal

following   a   sentence     imposed     pursuant   to   a    guilty   plea.   See

Anders/Santiago brief at 21 (citing Commonwealth v. Eisenberg, 98 A.3d

1268, 1275 (Pa. 2014) (stating “upon entry of a guilty plea, a defendant


                                       - 12 -
J-S08036-21


waives all claims and defenses other than those sounding in the jurisdiction of

the court, the validity of the plea, and what has been termed the “legality” of

the sentence imposed.”). However, Appellate counsel also correctly notes that

the Pennsylvania Supreme Court has declared provisions of Revised

Subchapter H are constitutional when applied to SVPs. Commonwealth v.

Butler, 226 A.3d 972 (Pa. 2020) see also Commonwealth v. Manzano,

237 A.3d 1175, 1182 (Pa.Super. 2020). Furthermore, as previously

discussed, Appellant was properly determined to be an SVP.

      Based on the foregoing, we agree with appellate counsel that the issues

raised by Appellant are wholly frivolous. “Furthermore, after conducting a full

examination of all the proceedings as required pursuant to Anders, we discern

no non-frivolous issues to be raised on appeal.” Commonwealth v. Yorgey,

188 A.3d 1190, 1195 (Pa.Super. 2018). Accordingly, we grant counsel's

petition to withdraw and affirm Appellant's judgment of sentence.

      Petition to Withdraw as Counsel granted. Judgment of sentence

affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 03/16/2021

                                    - 13 -